                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  KEITH MAGEE                                                       CIVIL ACTION
  VERSUS                                                            NO. 18-8793
  SHERIFF GUSMAN                                                    SECTION “F”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Keith Magee’s 42 U.S.C. § 1983 complaint is DISMISSED WITH

PREJUDICE for failure to prosecute under Fed. R. Civ. P. 41(b).

              New Orleans, Louisiana, this 15th                 January
                                           ____ day of _________________________, 2019.




                                                   ____________________________________
                                                         MARTIN L.C. FELDMAN
                                                     UNITED STATES DISTRICT JUDGE
